Title: Enclosure: Jefferson’s Notes on Brazil and Mexico, 22 July 1790
From: Jefferson, Thomas
To: 


EnclosureJefferson’s Notes on Brazil and Mexico
Brazil contains as many inhabitants as Portugal, that is to say about two millions. These are of the following descriptions.

1. Portuguese. They are very few, and are married and identified with the Brazilians, having lost sight of their native country.
2. Native Whites. They form the body of the nation.

3. Black and mulatto slaves. As numerous as the Whites, and will take their side.
4. Indians, civilized and savage. The former have no energy. The latter would not meddle.


20,000 regular troops; originally they were Portuguese, but as these have died off they have been replaced by natives, who now form the greatest mass and may be counted on by their country.

Rio Janeiro, the metropolis, contains 50,000 inhabitants. It is considered as the strongest port in the world after Gibraltar.

The king’s fifth of the mines yeilds annually 6½ million of dollars. Diamonds and other precious stones yeild him about half as much. The remaining produce of the mines is 26. millions. Mexico. It’s inhabitants are of the following descriptions.

1. Spaniards, possessing most of the offices. Very few in number.
2. Native Whites, forming the body of the nation, and much disposed to revolt.
3. Slaves, mulatto and black. Will side with their masters, and of important weight, being equal to them in numbers.
4. Indians, conquered and free. The former of no consequence. The latter brave and formidable, but so distant as not to be likely to intermeddle.


The city of Mexico contains 300,000 inhabitants.
